Exhibit 10.1

Aqua America, Inc.

Non-Employee Directors’ Compensation, effective January 1, 2018

At its regularly scheduled meeting on December 13, 2017, the Board of Directors
of Aqua America, Inc., upon the recommendation of its Executive Compensation
Committee, approved the following directors’ compensation for the non-employee
directors of Aqua America, Inc.: (1) an annual cash retainer of $80,000; (2) an
annual cash retainer for the Chair of the Executive Compensation Committee of
$12,500; (3) an annual cash retainer for the Chair of the Audit Committee of
$12,500; (4) an annual cash retainer for the Chair of the Corporate Governance
Committee of $10,000; (5) an annual cash retainer for the Chair of the Risk
Mitigation Committee of $10,000; (6) an annual cash retainer for the Lead
Independent Director of $25,000; and (7) an annual stock grant to non-employee
directors of $80,000. All directors are reimbursed for reasonable expenses
incurred in connection with attendance at Board or Committee meetings.